DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
It is noted that paragraph [0001] of the specification contains the related application information.  This information should be updated as necessary to reflect the most accurate and up-to-date information, including the current status of the related applications. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pre-spin drive motor as recited in claim 14 must be shown or the feature(s) canceled from the claim(s).  Note paragraph [0161] of the specification states that the motor of the pre-spin drive 270 has not been shown in the Figures.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  
Reference numerals 650, 652 in Figure 11
Reference numerals 650 in Figure 14
Reference numeral 1260 in Figure 33
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  
a temperature regulation system 500 described on page 9 in paragraph [0064]
gears 666a and 666b described on page 28 in paragraph [0133]
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because of the following informalities:  
In Figure 14 there is a lead line (positioned between reference numerals 612b and 612u at the bottom of the Figure) that does not have any reference numeral associated with it.  
Additionally, in Figure 27, it appears that reference numeral 280 is not designating the correct piece of structure.  In particular, paragraph [0161] of the specification describes reference numeral 280 as the mandrels.  However, reference numeral 280 in Figure 27 does not appear to be pointing to the mandrels but instead appears to be designating the structure of the mandrel drive belt 272 as shown in Figure 28 for example.  Furthermore it is noted that the mandrels are otherwise referred to with reference numeral 230 throughout the remainder of the specification.  Thus, it appears that reference numeral 280 in Figure 27 should be deleted and replaced with reference numeral 272.  Additionally, it is suggested that the term “mandrels 280” used in paragraphs [0081], [0161] and [0164] of the specification be deleted and replaced with the term –mandrels 230—to use consistent terminology throughout the disclosure.        
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The disclosure is objected to because of the following informalities:  
On page 2, line 1, it is suggested that the term “center” be deleted to correct an obvious grammatical error.  On page 5, in line 4 of paragraph [0022], it is suggested that the term “cab” be deleted and replaced with the term –can-- to correct an obvious typographical error.  On page 6, in line 5 of paragraph [0027], it is suggested that the term “and/othe” be deleted and replaced with the phrase --and/or the-- to correct an obvious typographical error.  On page 7, in line 5 of paragraph [0028], it is suggested that the term “the” be deleted to correct an obvious typographical error.  On page 28, in line 6 of paragraph [0136], it appears that the term “left and right form rollers 970a and 970b” be deleted and replaced with the term --left and right form rollers 670a and 670b--.   Additionally, it again that the term “mandrels 280” used in paragraphs [0081], [0161] and [0164] be deleted and replaced with the term --mandrels 230-- to use consistent terminology throughout the disclosure.      
Appropriate correction and/or clarification is required.

Claim Objections
Claims 13-20 are objected to because of the following informalities:  
With respect to claim 13, it is suggested that the term “the inlet” in line 2 be deleted and replaced with the term –an inlet—since no inlet was previously recited in the claims.  Additionally, the term “the support structure” in line 7 has no proper antecedent basis since only a support frame was previously recited.  Note consistent terminology should be used throughout the claims.  Thus, it is suggested that the term “the support structure” in line 7 be amended to –the support frame--.  Additionally, in line 10, it is suggested that the term “an applicator roller” be deleted and replaced with the term –the rotatable application roller—since this roller was previously recited in line 5 and consistent terminology should be used throughout the claims.  
With respect to claim 18, the term “the motor shaft” has no proper antecedent basis because no motor shaft was previously recited.  Note claim 14 only recites a pre-spin drive shaft and it is not clear if this is intended to be the same as the motor shaft referred to in claim 18.  
Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 13, the term “the mandrel pre-spin assembly” in lines 2 and 3 has no proper antecedent basis since no “mandrel” pre-spin assembly was previously recited.  It appears in line 2 that the term “the mandrel pre-spin assembly” should be deleted and replaced with the term “the pre-spin assembly” to use consistent terminology throughout the claim.  
Furthermore, the recitation of the mandrel pre-spin assembly (in line 3) including all the structure in the body of the claim (i.e., the frame, application roller, pre-spin drive assembly and mandrel drive belt) appears to be inconsistent with the disclosure since the pre-spin assembly does not appear to include the application roller since that is described as being part of the over-varnish unit (see paragraph [0022] of the specification).  Furthermore it is noted that the last two lines of claim 13 also recite the applicator roller being part of the over-varnish unit.  In view of this, it appears that the term “the mandrel pre-spin assembly” in line 3 should be deleted and replaced with the term “the combination over-varnish unit and pre-spin assembly” to accurately reflect the structure in the body of the claim is included in the combination as recited in the preamble.  In an effort to advance prosecution of the application, the Examiner has interpreted claim 1 for prior art examination purposes as intending to recite that the combination over-varnish unit and pre-spin assembly includes the particular structure (i.e., the frame, application roller, pre-spin drive assembly, and mandrel drive belt) as recited.  
Appropriate correction and/or clarification is required.    

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13-15, 19 and 20 are rejected under each of 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Urban (US 3,996,851).
With respect to claim 13, Urban teaches a combination over-varnish unit and pre-spin assembly for a can body decorating machine (Fig. 1), the pre-spin assembly (Figs. 1, 5) being located at an inlet to an over-varnish unit (i.e., unit including roller 130), the combination over-varnish unit and pre-spin assembly including:
a support frame (i.e., frame of decorator in Fig 1, including housing members 178 as shown in Fig. 3);
a rotatable application roller 130 for applying a coating (i.e., varnish) to can bodies 112 after decoration has been applied to the can bodies 112 by a blanket wheel 124;
a pre-spin drive assembly 136, 138, 140, 142, 160, 162, 166, 328, 330 supported on the support frame; and
a mandrel drive belt 237 driven by the drive assembly, the mandrel drive belt configured to contact mandrels 118 for imparting spin to the mandrels before the mandrels 118 are positioned for contact with the rotatable application roller 130 of the over-varnish unit.  See, in particular, Figures 1 and 5 and column 12, lines 11-20 of Urban.    
With respect to claim 14, note Urban teaches the pre-spin drive assembly includes a pre-spin drive motor 136, a pre-spin drive shaft 140, a mandrel drive belt pulley (i.e., the part of 130 that drive belt 276), and mandrel idler pulleys 328, 330, and wherein the mandrel drive belt pulley and the idler pulleys engage the mandrel drive bel 276t.  Attention is invited to Figure 1 and column 4, lines 17-35.   
With respect to claim 15, note Urban teaches an over-varnish unit enclosure that houses the application roller 130 (i.e., the area delineated by the rectangular dotted line below the roller 130 in Figure 1), and the mandrel drive belt 237 is at least partially outside the over-varnish unit enclosure as shown in Figure 1. 
With respect to claim 19, note Urban teaches the pre-spin drive assembly includes an over-varnish belt drive pulley 160, 166 that drive the application roller 130 of the over-varnish unit. Again, attention is invited to Figure 1 and column 4, lines 17-35.  
With respect to claim 20, Urban teaches a method of applying pre-spin to a can 112 mounted on a rotating mandrel 118 of a can decorating machine (Fig. 1) including the steps of
imparting rotation to the mandrel 118 through contact with the mandrel drive belt 237 before the can bodies 112 contact the application roller 130 of the over-varnish unit.  See, in particular, Figures 1 and 5 and column 12, lines 11-20 of Urban.    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Urban (US 3,996,851) in view of Egerton et al. (US 2018/0009216 A1).
With respect to claim 17, Urban teaches a combination over-varnish unit and pre-spin assembly as recited with the exception of the pre-spin motor being controlled independently from a main decorator drive and/or independently to an over-varnish unit drive.  However, Egerton et al. teaches it is well known in the art to have multiple individual servo motors for controlling different parts of a can decorator assembly to allow for easier maintenance, repair, or adjustment of individually controlled parts of the machine.  See, for example, paragraphs [0020]-[0030].  In view of this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a pre-spin motor that is controlled independently from either the main decorator drive and/or the over-varnish unit drive so as to allow for easier maintenance, repair, or adjustment of the pre-spin assembly during a can decorating operation.  

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Urban (US 3,996,851) in view of Chasteen et al. (US 5,122,097).
With respect to claim 18, Urban teaches the combination as recited with the possible exception of the specific arrangement of the pulleys and drive belt being arranged on an opposite side of the support frame from the pre-spin drive motor and the pre-spin drive shaft extending through the support frame.  However, Chasteen et al. teaches an arrangement for pre-spinning containers 14 in a can decorator (see column 3, line 15) which includes a drive pulley 36, 62, idler pulleys 64 and an mandrel drive belt 12, 42 which are mounted on the motor shaft 20, 48 on the front side of a support frame 38, 54 and the drive motor 39 is mounted on the backside of the support frame 38, 54 with the pre-spin drive shaft extending through the support frame as shown in Figures 1 and 2.  In view of this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the pre-spin drive assembly structure of Urban to be arranged on opposite sides of the support frame, such as the arrangement taught by Chasteen et al., so as to allow for easier maintenance and installation of the drive components by isolating the various components on either side of the housing/frame.     

Allowable Subject Matter
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 16, the prior art of record fails to teach or fairly suggest the combination over-varnish unit and pre-spin assembly having all of the structure as recited, in combination with and particularly including, wherein the pre-spin motor, the mandrel drive belt pulley, and the mandrel idler pulleys are wholly outside of the over-varnish unit enclosure that houses the application roller.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hahn (US 4,441,418) teaches an over-varnish unit and pre-spin assembly having similarities to the claimed subject matter that are readily apparent.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE J EVANISKO whose telephone number is (571) 272-2161. The examiner can normally be reached M-F 8:30-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on 571-272-7149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Leslie J Evanisko/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

lje
September 27, 2022